Citation Nr: 1205495	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for spondylolisthesis of the lumbar spine, rated 10 percent prior to May 3, 2010 and 20 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 2004 to April 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 10 percent rating for spondylolisthesis of the lumbar spine. 

In March 2010, the Board remanded the appeal for further development.  

In March 2011, the RO granted an increased rating of 20 percent for the lumbar spine disability, effective May 3, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In December 2011, the Veteran submitted a notice of foreclosure on his home loan.  Publicly available information showed that a foreclosure sale was scheduled to occur in February 2012.   Therefore, the RO must confirm the Veteran's current address.  

In November 2011, the RO issued a supplemental statement of the case and returned the appeal to the Board.  In December 2011, the Veteran submitted a copy of an application for discharge of a federal student loan.  The application included a certification by a VA physician relevant to the Veteran's incapacity for employment as a result of service-connected disabilities including the lumbar spine disability.  This evidence is pertinent to the issue on appeal and raises the issue of a total rating based on unemployability.  When pertinent evidence is received by the Board after certification of the appeal, the evidence must be referred to the RO for consideration unless waived by the appellant or his representative.  38 C.F.R. § 20.1304 (c) (2011).  The Veteran did not waive consideration of the evidence by the Agency of Original Jurisdiction.  

A request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Therefore, readjudication of the appeal must include consideration of a TDIU.     

In a July 2008 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO and he provided a new address.  In correspondence in December 2009, the RO notified the Veteran at his old address of a scheduled hearing in February 2010.  The Veteran did not appear for the hearing as scheduled.  In March 2010, the Board remanded the appeal to obtain a current VA examination and for the RO to contact the Veteran at his correct address to confirm his request for a hearing.  In November 2011, the Appeals Management Center requested clarification of the hearing request.  In correspondence received in December 2011, the Veteran noted that he continued to request a hearing before the Board at the RO.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  In view of the evidence of foreclosure of the Veteran's home at his address of record, confirm the Veteran's current address. 

2.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for a rating in excess of 10 percent prior to May 3, 2010 and in excess of 20 percent thereafter for spondylolisthesis of the lumbar spine and for a total rating based on individual unemployability.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  

3.  Schedule the Veteran for a hearing before the Board sitting at the RO at the next available opportunity.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


[Continued on following page.]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



